Citation Nr: 0729207	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-07 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran filed an earlier claim for a 
chronic ear condition in July 1990.  The October 1990 rating 
action concerning this claim discussed hearing loss in 
addition to other ear ailments, but only denied service 
connection for otitis media of the right ear.  Adjudication 
on the issue of service connection for hearing loss for 
either ear was not made.  Thus, the present claim for 
bilateral hearing loss will be considered on a de novo basis.


FINDINGS OF FACT

1.  Left ear hearing loss was noted on entrance examination 
and preexisted service.

2.  A pre-existing left ear hearing loss did not increase in 
disability during service.

3.  The veteran's current right ear hearing loss is not 
related to his military service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. § 1110, 1112, 1113, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002).

Service connection for sensorineural hearing loss (an organic 
disease of the nervous system) may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; see also 38 
C.F.R. § 3.304(b) (2006).

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
service-connected aggravation of that disability. In that 
case, section 1153 applies and the burden falls on the 
veteran to establish aggravation. Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (2006); Crowe v. Brown, 7 Vet. App. 238 
(1994). 

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (1999); see Akins v. Derwinski, 1 Vet. 
App. 228, 232 (1991) (in the case of aggravation, the 
government must point to a specific finding that the increase 
in disability was due to the natural progression of the 
disease). "Flare-ups" of a preexisting condition do not 
constitute aggravation if there is no increase in severity of 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. § 3.385 do 
not have to be met during service.  See Hensley v. Brown, 5 
Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992). 

The veteran contends that his hearing loss began in service 
due to acoustic trauma caused by aircraft noise while working 
as a yeoman aboard ship U.S.S. Saratoga.  The veteran's DD214 
supports his contention that he was stationed aboard the ship 
and his exposure to acoustic trauma is not disputed.  

The veteran entered active service in February 1964.  The 
claims folder contains audiometric findings prior to service 
entrance from 1962 to 1963 and those findings have been 
reviewed.  In February 1964, the veteran underwent 
audiometric testing for the purposes of entering active 
service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
0
10
LEFT
-5
-10
-5
30
50

According to VA regulations and case law, it clearly appears 
that the veteran had normal hearing in the right ear upon 
entering service.  However, test results indicate a left ear 
hearing loss as defined by VA regulation.  Thus, the veteran 
had a pre-existing disability in the form of left ear hearing 
loss before he entered into active duty.  38 C.F.R.  § 
3.304(b).  Since this disorder was noted upon enlistment, the 
veteran is not entitled to the presumption of soundness.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 3.304(b).  It 
follows that for left ear hearing loss, the veteran may only 
bring a claim for service- connected aggravation of that 
disability. Wagner, 370 F.3d at 1096.  

At separation in January 1966, on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
25
LEFT
10
10
-5
30
55

The separation examiner noted defective auditory acuity, high 
frequency hearing loss, AU, left more than right.  Speech 
recognition scores were not recorded at either induction or 
separation.

Audiometric testing performed apparently pursuant to a 
reserve examination in November 1966, within one year of 
service discharge, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
10
25
LEFT
5
0
0
25
65

Another post service examination dated in November 1967 which 
appears to be a reserve annual examination contains 
audiometric testing revealing pure tone thresholds in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-5
25
LEFT
-5
-5
-5
20
55

In March 2004, the veteran submitted private audiometric 
examinations dated in June 1998 and June 2003.  However, the 
audiometric findings are not put into numerals for which a 
finding of hearing loss by VA standards can be ascertained.  
38 C.F.R. § 3.385. See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (Court unable to determine whether the Board 
accurately applied regulatory standard when only audiograph, 
not numeric, test results were of record).

A February 2004 VA audiology consult report indicates that 
the veteran stated that he had had problems with his hearing 
since he was stationed aboard an aircraft carrier during 
service.  He reported to the examiner that he was exposed to 
noise caused by aircraft take-off and landing without hearing 
protection.  He also reported brief noise exposure prior to 
service while working with his father at a saw mill; he 
denied post-service noise exposure.  Audiometric testing was 
performed, which revealed current bilateral hearing loss.  
The examiner indicated that the audiometric configuration is 
typical of a hearing loss caused by noise exposure.  He 
expressed the opinion that it was as likely as not that the 
current hearing loss is related to the veteran's unprotected 
noise exposure while in the military. 

On VA audiological examination in December 2006, a history of 
noise exposure while serving in the military from 1964-1966 
and in 1967 was reported.  The veteran was noted to have 
worked near a carrier catapult.  Pre-service sawmill work was 
noted and a denial of recreation noise exposure was reported.  
Upon a review of the veteran's service records, the examiner 
noted that in February 1964 (active duty entrance 
examination) the veteran had normal hearing in the right ear 
and "mild to mod. to mild" hearing loss at 3000 to 6000 
hertz in the left ear.  The examiner noted normal hearing in 
the right ear and "mild to mod./severe to mild" hearing 
loss at 3000 to 6000 hertz in January 1966 (service 
separation examination). Audiometric testing revealing pure 
tone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
60
65
70
LEFT
50
40
45
75
75

This meets the criteria for hearing loss disability in each 
ear.  38 C.F.R. § 3.385 (2006).  The VA examiner performed 
found current bilateral hearing loss.  He provided an opinion 
that it was less likely than not that the veteran's hearing 
loss was due to military noise exposure.  He stated that his 
opinion was based on the audiometric records contained in the 
veteran's claims file which indicated normal hearing in the 
right and no change in a pre-existing hearing loss in the 
left about one month before he was discharged from active 
duty in 1966.  The examiner further noted that the veteran 
reported that he served in active duty in 1967, but he could 
not find documentation of that in his records.  

The Board obtained an August 2007 opinion from two VA 
audiologists based on a review of the entire claims file.  
The audiologists, after their analysis of four pre-service 
audiograms dated in November 1962, June 1963, August 1963 and 
February 1964 (service entry audiogram), concluded that the 
veteran had normal hearing in the right ear and pre-existing 
left hearing loss prior to entering active duty.  Upon their 
review of audiological testing performed at service 
discharge, the specialists opined that the audiogram taken at 
service discharge in January 1966 was in "good agreement" 
with testing that took place at the time of service entry.  
Therefore, they were of the opinion that no change in hearing 
had occurred during service, specifically, hearing loss in 
the right ear indicated normal hearing acuity in the right 
ear and a mild to moderate high-frequency hearing loss in the 
left ear.  They addressed the notation made upon the 1966 
separation examination, which stated, "Defective auditory 
acuity, high frequency hearing loss, AU, left more than 
right, NCD" and indicated that the basis for this conclusion 
is unclear and not at all supported by the contemporaneous 
audiogram reported on the examination which, in their 
opinion, revealed normal right ear hearing loss and mild to 
moderate high-frequency hearing loss in the left ear.  The 
specialists also confirmed the more recent audiological 
testing dated in February 2004 and December 2006 indicating 
current bilateral hearing loss and considered the veteran's 
history of military noise exposure but stated that there was 
currently no scientific evidence to support a delayed onset 
for noise induced hearing loss.  It was their opinion that 
the veteran's current hearing loss in each ear was less than 
likely related to disease or injury, including noise 
exposure, that occurred during the veteran's active military 
service.

As shown above, the record contains three medical opinions 
that address whether the veteran's bilateral hearing loss was 
aggravated by service.  It is the responsibility of the Board 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board is mindful that we cannot make our own independent 
medical determinations, and that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The veteran maintains that he has current hearing loss that 
was caused by acoustic trauma in service.  The competent 
medical evidence that supports his contention is the February 
2004 VA opinion, which was not based on a review of the 
claims file. It was the opinion of the VA audiologist that 
the audiometric configuration of the veteran's hearing was 
typical of a hearing loss caused by noise exposure.  He thus 
found that it was as likely as not that the current hearing 
loss was related to the veteran's unprotected noise exposure 
while in the military.  The United States Court of Appeals 
for Veterans Claims ("the Court") has recognized that a 
mere statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A report by an 
examiner which records the veteran's history as provided by 
him is not verification of that history; rather, they are the 
same as the veteran's own statements.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); see also Reonal v. Brown, 5 Vet. App. 
458 (1993).  Reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  The Board notes that this opinion is based 
solely on the medical history given by the veteran, without 
benefit of examining the audiometric test results obtained 
during the veteran's military service.  Without the knowledge 
of the veteran's pre-existing left ear hearing loss or the 
audiometric findings of the veteran's hearing level in each 
ear during his active duty period, the 2004 VA audiologist's 
opinion is based on an incomplete history as reported by the 
veteran that did not include pertinent facts.  Service 
audiogram results should be considered to make a well-
reasoned opinion.  As such, this medical opinion is of little 
probative value.  

The Board gives more weight to the opinion of the December 
2006 VA examiner who based his opinion on review of the 
claims file.  In making his opinion that the veteran's 
current hearing loss was less likely than not due to military 
noise exposure, this examiner specifically discussed the 
results of the audiograms during the veteran's active duty 
period and gave the reasons and basis for his opinion based 
on those results, the veteran's reported history of noise 
exposure, and his currently diagnosed hearing loss.  The VA 
examiner specifically stated that the veteran had pre-service 
hearing loss and gave adequate reasons and basis for finding 
that there was no change in the veteran's left ear hearing at 
separation.  As a whole, the VA examiner's opinion was well-
reasoned and consistent with the audiometric evidence of 
record.  

The Board attaches the most significant probative value to 
the August 2007 opinion.  It is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  The opinion 
provides a detailed analysis of the veteran's hearing during 
his active duty period.  Thereafter, the specialists gave a 
well reasoned opinion in finding that the veteran had entered 
and separated without right ear hearing loss and that he had 
pre-service left ear hearing loss that had not changed during 
active duty.  The opinion addressed the veteran's noise 
exposure and the lack of relationship between the veteran's 
current bilateral hearing loss and service.  

The August 2007 opinion also addresses the notation made on 
the January 1966 separation examination report: "Defective 
auditory acuity, high frequency hearing loss, AU, left more 
than right, NCD."   The specialists noted that the basis for 
this notation was unclear and not at all supported by the 
contemporaneous audiogram.  Thus, the probative evidence 
thoroughly set forth in the August 2007 opinion establishes 
that hearing loss in the right ear is not related to service 
and that the veteran's pre-existing left ear hearing loss did 
not change during active duty.  Thus, the presumption of 
aggravation does not arise.

In making its decision, the Board has also considered the 
April 2007 hearing testimony of the veteran that he had 
current hearing loss due to exposure to aircraft carrier 
noise in service.  However, it is the province of trained 
health care providers to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation as shown by the audiologists above.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  The Board points out 
that while the veteran may well believe that there is a 
relationship between his current hearing loss and active 
military service, the medical evidence of record does support 
this conclusion.  As a layperson without the appropriate 
medical training and expertise, he is not competent to offer 
probative evidence on a medical matter on the basis of 
assertions alone.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

The Board finds, based on the evidence of record, there was 
no right ear hearing loss in service, and that the veteran's 
current right ear hearing loss is not related to service.  
The Board has also considered a November 1966 audiogram 
performed during the one year presumptive period.  However, 
the pertinent audiometric findings in the examination do not 
show that right ear hearing loss was manifested to a 
compensable degree within one year of separation from 
service.  Accordingly, service connection for right ear 
hearing loss is denied on both a direct and presumptive 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a), and 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

Furthermore, because there was no increase in severity of the 
veteran's pre-existing left ear hearing loss during service, 
the presumption of aggravation does not attach.  Therefore, 
service connection for the left ear on the basis of 
aggravation is denied.   38 C.F.R. §§ 3.303, 3.106; see 
Verdon v. Brown, 8 Vet.App. 529 (1996); see also Falzone 
v.Brown, 8 Vet.App. 398, 402 (1995) (holding that the 
presumption of aggravation created by 38 C.F.R. § 3.306 
applies only if there is an increase in severity during 
service).  

In conclusion, service connection for bilateral hearing loss 
by way of incurrence or aggravation is not warranted.  38 
U.S.C.A. § 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Review of the claims folder reveals that compliance with the 
duty to notify was accomplished by an August 2003 letter, 
which was issued before the initial unfavorable rating 
decision in September 2003.  Although this letter does not 
specifically instruct the veteran to send VA "any evidence 
in [his] possession that pertains to the claim," 38 C.F.R. 
§ 3.159(b)(1), the letter did ask him to send any medical 
reports that he had and listed other documents that might be 
pertinent.  The Board notes that in March 2006 the veteran 
was provided with the specific elements of notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial.  In other words, VA 
has the burden of rebutting this presumption by showing that 
the error was not prejudicial to the veteran in that it does 
not affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

In view of the Sanders case, the Board finds that the 
presumption of prejudice in the timing of the Dingess notice 
has been rebutted in this case because service connection has 
been denied; consequently, as a matter of law, neither an 
effective date nor a disability evaluation could be awarded 
for bilateral hearing loss.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA and private 
treatment records.  The veteran testified at an April 2007 
hearing.  The veteran was afforded two VA audiological 
examinations with nexus opinions in February 2004 and 
December 2006, and the Board requested and received an August 
2007 audiological opinion.  Thus, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


